Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on May 5th, 2022 has been considered by the examiner. 

Claim Objections
Claim 28 is objected to because of the following informalities:  
Regarding claim 28, the “.” after “0.159” and “0.341” should be deleted such that “0.159.(Rvfront(15                        
                            °
                        
                    )+ Rvrear(15                        
                            °
                        
                    )) +  0.341.(Rvfront(35                        
                            °
                        
                    )+ Rvrear(35                        
                            °
                        
                    )) ≤ 0.7” becomes “0.159(Rvfront(15                        
                            °
                        
                    )+ Rvrear(15                        
                            °
                        
                    )) +  0.341(Rvfront(35                        
                            °
                        
                    )+ Rvrear(35                        
                            °
                        
                    )) ≤ 0.7”.
Appropriate correction is required.

Response to Amendment
	The amendment filed May 5th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 1, Last Par., filed May 5th, 2022, with respect to the rejections of 13-24, 26, and 29-30 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cado (US 2013/0038834). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cado (US 2013/0038834).
Regarding claim 13, Cado discloses an optical lens ([0001], “The optical article may especially be an ophthalmic lens, especially a tinted solar lens”) comprising a substrate with a front main face and a rear main face ([0018], “preferably an ophthalmic lens, comprising a substrate with a front main face and with a rear main face”), at least one of the main faces being coated with an antireflection coating ([0018], “said rear main face being coated with a multilayered antireflective coating”), which imparts the following properties to said coated main face: 
in a range 0°-50° of angles of incidence                         
                            θ
                        
                     ([0037], “an angle of incidence lower than 17.degree., typically of 15.degree”), a mean light reflection factor Rv(                        
                            θ
                        
                    ) on said coated main face ([0037], “The "mean light reflection factor," noted R.sub.v”) presents a minimum value Rvmin for an angle of incidence                         
                            θ
                        
                    min comprised in a range 20°-50° (as shown in Figs. 1-4, a minimum value can be found based on angle of incidence), Rv(                        
                            θ
                        
                    ) being a weighted spectral reflection average over the whole visible spectrum between 380 and 780 nm (Figs. 1-4), as defined in the ISO standard 13666:1998 ([0037], “The "mean light reflection factor," noted R.sub.v, is such as defined in the ISO 13666:1998 Standard”); and 
Rvmin / Rv(15°) < 0.95 (Pg. 9, Example 1, Rv(15°) = 0.59%, Rvmin ≈ 0 at 440 nm in Figure 1, example 1, therefore Rvmin / Rv(15°) ≈ 0), Rv(15°) being the mean light reflection factor for an angle of incidence                         
                            θ
                        
                     of 15° on said coated main face (Pg. 9, Example 1, Rv(15°) = 0.59%); and 
the antireflection coating imparts a mean light reflection factor Rv(15°) less than or equal to 2.5 % (Pg. 9, Example 1, Rv(15°) = 0.59%).
Regarding claim 14, Cado further discloses wherein Rvmin / Rv(15°) < 0.9 (Pg. 9, Example 1, Rv(15°) = 0.59%, Rvmin ≈ 0 at 440 nm in Figure 1, example 1, therefore Rvmin / Rv(15°) ≈ 0).
Regarding claim 15, Cado further discloses wherein Rvmin / Rv(15°) < 0.8 (Pg. 9, Example 1, Rv(15°) = 0.59%, Rvmin ≈ 0 at 440 nm in Figure 1, example 1, therefore Rvmin / Rv(15°) ≈ 0).
Regarding claim 16, Cado further discloses wherein Rv(15°) is lower than or equal to 1.5% on said coated main face (Pg. 9, Example 1, Rv(15°) = 0.59%).
Regarding claim 17, Cado further discloses wherein Rv(15°) is lower than or equal to 1% on said coated main face (Pg. 9, Example 1, Rv(15°) = 0.59%).
Regarding claim 18, Cado further discloses wherein Rv(15°) is lower than or equal to 0.75% on said coated main face (Pg. 9, Example 1, Rv(15°) = 0.59%).
Regarding claim 25, Cado further discloses wherein in the range 0°-50° of angles of incidence θ, the mean light reflection factor Rv(θ) on said coated main face presents a minimum value Rvmin for an angle of incidence θmin comprised in a range 20°-35° (as shown in Example 1, Rvmin occurs at 430 nm for an angle of 30°).
Regarding claim 27, Cado further discloses wherein the front main face and the rear main face of the substrate are both coated with antireflection coatings, identical or different, having the Rvmin and Rvmin / Rv(15°) properties ([0096], “Thus, in a preferred embodiment, the front face of the optical article is coated with an antireflective coating so that the mean reflection factor in the visible region R.sub.m on this front face is lower than 0.8%, more preferably lower than 0.5%. Preferably, the mean light reflection factor R.sub.v on this front face is lower than 0.8%, more preferably lower than 0.5%”).  
Regarding claim 30, Cado further discloses further defined as an ophthalmic lens ([0001], “The optical article may especially be an ophthalmic lens, especially a tinted solar lens”).

Allowable Subject Matter
Claims 19-24, 26, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or suggest wherein Rv(35°) is lower than or equal to 1.5% on said coated main face.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or suggest wherein Rv(35°) is lower than or equal to 1% on said coated main face.
Specifically, with respect to claim 21, none of the prior art either alone or in combination disclose or suggest wherein Rv(35°) is lower than or equal to 0.6% on said coated main face.
Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or suggest wherein Rv(                        
                            θ
                        
                    ) is lower than or equal to 1.5% on said coated main face, for each angle of incidence                         
                            θ
                        
                     ranging from 0                        
                            °
                        
                     to 45                        
                            °
                        
                    .
Specifically, with respect to claim 23, none of the prior art either alone or in combination disclose or suggest wherein Rv(                        
                            θ
                        
                    ) is lower than or equal to 1% on said coated main face, for each angle of incidence                         
                            θ
                        
                     ranging from 0                        
                            °
                        
                     to 45                        
                            °
                        
                    .
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or suggest wherein Rv(                        
                            θ
                        
                    )is lower than or equal to 0.6%, for each angle of incidence                         
                            θ
                        
                     ranging from 0                        
                            °
                        
                     to 40                        
                            °
                        
                    , on said coated main face.
Specifically, with respect to claim 26, none of the prior art either alone or in combination disclose or suggest wherein said antireflection coating displays a residual color with a hue angle h as defined in the international colorimetric system CIE L*a*b* ranging from 240° to 300°, for an angle of incidence of 15°
Specifically, with respect to claim 28, none of the prior art either alone or in combination disclose or suggest wherein: 0.159(Rvfront(15                        
                            °
                        
                    )+ Rvrear(15                        
                            °
                        
                    )) +  0.341(Rvfront(35                        
                            °
                        
                    )+ Rvrear(35                        
                            °
                        
                    )) ≤ 0.7 in which Rvfront(θ) and Rvrear(θ) respectively represent the mean light reflection factor Rv(θ) on the front main face and the rear main face of the substrate for an angle of incidence θ.
Specifically, with respect to claim 29, none of the prior art either alone or in combination disclose or suggest wherein said at least one main face coated with said antireflection coating is the rear face, and wherein the mean reflection factor Ruv on the rear face between 280 nm and 380 nm, weighted by the function W(                        
                            λ
                        
                    ) defined in the ISO 13666:1998 standard, is lower than 5%, for an angle of incidence of 35°.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           27 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872